DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/21 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-10, 27-32 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Low (US Patent 7,586,110).

injecting ions into a wafer using an ion beam in an ion implantation process (Fig., Fig. 1-2, components 10, 18, 22, 26 and respective texts and Fig. 7, blocks 115-120);  
5collecting data about the ion beam by using a Faraday cup (Fig. 1-2 & 7 and column 3, lines 51-57; column 7, lines 9-12 and note the Faraday cups 33-35 in Fig. 2 “collecting data about the ion beam”); 
extracting first data from the data about the ion beam, the first data including at least data collected in real time about a scan mode in which ions are actually injected into the wafer (one of the Faraday cup detectors, e.g. 33, is extracting (collecting) first data from the data about the ion beam, Fig. 2);
extracting a wafer section from the first data (the first data is understood to comprise information about the wafer. Since the applicant’s wafer section may be data regarding the whole wafer, Low’s extraction of data concerning a whole wafer constitutes a wafer section); and
calculating a feature value of the wafer from the wafer section (Fig. 1-2, the device determines a feature value based on the data from the wafer section, also see Fig. 7, block 125); and 
evaluating a quality of the wafer by comparing the feature value with a predetermined 10threshold or range (though Low teaches a method of evaluating the implantation beam quality, it is intrinsically tied to a method of evaluating wafer quality as the applicant’s evaluation of wafer quality hinges on an evaluation of the implantation beam quality, Fig. 1-3, and Fig. 7, note blocks 125-135).

Regarding claim 3, Low teaches the method of claim 1, wherein the extracting of the wafer section comprises: extracting block sections from the first data; and 20extracting the wafer section from among the block sections (Fig. 1, note component 25, wherein Low teaches a scanner for scanning ion beam across a target substrate or a plurality of substrates. It is understood that the scanner keeps the ion beam in sections associated with each wafer).  
Regarding claim 4, Low teaches the method of claim 1, wherein the wafer section corresponds to a section regarding one wafer, and the feature value comprises at least one of an ion beam intensity, a block width of the 25wafer section, a total ion beam intensity of the wafer section, a uniformity of a top line of a block, a level of a base line of the block, a number of scanning times in the block, or a total ion beam intensity per unit time (note the discussion of ion beam in Fig. 4 and if the contamination exceeds a predetermined threshold. Also note block 125-130 in Fig. 7).  
Regarding claim 5, Low teaches the method of claim 1, wherein, in the evaluating of the quality of the wafer, 30the quality of the wafer is evaluated by using a dispersity, a 
 Regarding claim 9, Low teaches the method of claim 1, wherein, in the evaluating of the quality of the wafer, the quality of the wafer is determined as abnormal by comparing the feature value with the predetermined threshold or range (note the Fig. 7, steps 125-130), and a diagnosis of a state of the ion beam and diagnosis of a state of equipment of the ion 20implantation process are further performed, wherein when a number of wafers determined as abnormal exceeds a predetermined minimum, the ion beam or the state of equipment are diagnosed as defective (note the scanner 25 in Fig. 2, the ion implantation system 101 is capable of diagnosis of the equipment of ion implantation when the number of defective wafers exceed a predetermined threshold or the contamination of the ion beam).  
Regarding claim 10, Low teaches the method of claim 1, further comprising providing feedback, to a user, 25including at least one of information about the quality of the wafer, information about a state of the ion beam, and information about a state of the equipment of the ion implantation process, after evaluating the quality of the wafer (Fig. 1-2 & 7 and column 4, lines 5-9).
Regarding claim 27, Low teaches the method of claim 1, wherein the data about the ion beam includes data of an interruption mode or a park mode in which the ion implantation process is temporarily interrupted (Low teaches wherein the controller interlock implantation to pause off the target wafer until the causative condition has been correct, see Fig. 3 and respective text. Also see step 135 in Fig 7 and associated text).

Regarding claim 29, Low teaches the method of claim 2, wherein the second data is data extracted when the ion implantation process is suspended (it is understood that the ion implantation may not be continuous, as a result, data extracted when the ion implantation is suspended can be categorized as second data, see step 135 of Fig. 7 and associated text).
Regarding claim 30, Low teaches the method of claim 2, wherein the second data is data where a period of time (e.g. N seconds or N milliseconds) when ions are injected in the ion implantation process is less than a predetermined threshold (Fig. 7 and see step 135 of Fig. 7 and associated text).
 Regarding claim 31, Low teaches the method of claim 2, wherein the second data is data where an intensity of the 25ion beam is greater than a predetermined threshold (note Fig. 7, steps 130-135, the second data refers to ion charge contamination/undesired data and that if it is greater than the threshold (step 130), then interlock occurs).  
Regarding claim 32, Low teaches the method of claim 9, wherein the state of the equipment is diagnosed by analyzing a dispersity of a plurality of feature values of a plurality of wafers calculated after the ion implantation process using the equipment (since the system 100 processes a plurality of wafers, each wafer is understood to be associated with a feature value. Therefore, the state of the equipment 101 can be .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Low as applied to claim 1 above, and in further view of JP 2018-162607 (US PUB. 2020/0074611, DOU et al. is provided as translation). 
Regarding claim 6, though Low teaches storage of the data; however, Lou is silent on configuring a database (DB) regarding the feature value, after calculating the feature value. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, JP 2018-162607 teaches configuring a database (DB) regarding the feature value, after calculating the feature value (e.g. DOU’s Para [0003]). As such, said claim feature would have been obvious and within the ordinary skill in the art.
  teaches 5the method of claim 6, wherein, in the evaluating of the quality of the wafer, the quality of the wafer is evaluated by using a deep learning method or a machine learning method based on the DB (DOU’s Para [0037]).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-10 & 27-32 have been considered but are moot in view of new grounds of rejection. The Examiner would like to point out that the data from all of the Faraday cups 33-35 collectively represents “data about the ion beam”. Thus, any of the Faraday cups (e.g. 33) may be considered as “extracting [collecting] first data [as subset] from the larger collection of data. As for “extracting a wafer section from the first data’, since the applicant’s wafer section maybe data regarding the whole wafer, Low’s extraction of data concerning a whole wafer fairly constitutes a wafer section.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894